DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 1-17 are allowable. The restriction requirement of method claims, as set forth in the Office action mailed on 25 August 2021, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of 25 August 2021 is fully withdrawn.  Claims 18-20, directed to a method for manufacturing a quantum do are no longer withdrawn from consideration because the claims require all the limitations of an allowable claim. 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Allowable Subject Matter
Claims 1-20 are allowed over the prior art of record. The following is an examiner's statement of reasons for allowable subject matter.
“…the core contains a cadmium element and a selenium element; and a shell layer containing a zinc element and a sulfur element, and enclosing the core, wherein based on a total content of the cadmium element, the selenium element, the zinc element and the sulfur element of the quantum dot, a content of the zinc element is in a range of 51 at%- 64 at%, a content of the sulfur element is in a range of 32 at%-38 at%...”, in combination with the rest of the limitations of claim 1.  
The primary reasons for allowance of the independent claim 18 is that the prior art does not disclose or suggest the claimed limitations “…providing a zinc element raw material solution, wherein the zinc element raw material solution has zinc acetate and a rest substance, the zinc acetate has a weight of Q mg, the rest substance has a volume of R mL, Q/R 150-400; providing a sulfur element raw material solution; and mixing the core-shell solution, the zinc element raw material solution, and the sulfur element raw material solution.” in combination with the rest of the limitations of claim 18.  
The reason to allow the following limitation is the office agree with applicant’s argument submitted on February 09 2022 pages 8-10. 
The pertinent prior art, when taken alone or in combination, cannot be reasonably construed as adequately teaching or suggesting all the elements and features of the claimed invention as arranged, disposed or provided in the manner as claimed by the Applicant.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOUNIR S AMER whose telephone number is (571)270-3683.  The examiner can normally be reached on Monday-Friday 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kimberly Rizkallah can be reached on (571) 272-2402.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MOUNIR S AMER/Primary Examiner, Art Unit 2894